               Case 19-41733-SKH                              Doc 8        Filed 10/25/19 Entered 10/25/19 12:08:33                                     Desc Main
                                                                           Document     Page 1 of 12
               Fill in this information to identify your case and this filing:

 Debtor 1                    Kevin E. Monismith
                             First Name                             Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


 United States Bankruptcy Court for the:                     DISTRICT OF NEBRASKA, LINCOLN DIVISION

 Case number            4:19-bk-41733                                                                                                                        Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
   Yes.        Where is the property?




 1.1                                                                        What is the property? Check all that apply


        5810 Billings Ct
                                                                               Single-family home                             Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
                                                                                    Duplex or multi-unit building
        Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative
                                                                              
                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Lincoln                           NE        68516-5682                     Land                                       entire property?           portion you own?
        City                              State          ZIP Code                  Investment property                              $203,300.00                 $203,300.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.

                                                                               Debtor 1 only
        Lancaster                                                                  Debtor 2 only
        County                                                                     Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                                   At least one of the debtors and another
                                                                                                                                  (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            Residence




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-41733-SKH                             Doc 8   Filed 10/25/19 Entered 10/25/19 12:08:33                                           Desc Main
                                                                    Document     Page 2 of 12
 Debtor 1        Monismith, Kevin E.                                                                                 Case number (if known)          4:19-bk-41733
       If you own or have more than one, list here:
 1.2                                                                What is the property? Check all that apply

                                                                          Single-family home                               Do not deduct secured claims or exemptions. Put
       945 F St                                                                                                             the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                          Duplex or multi-unit building
                                                                                                                            Creditors Who Have Claims Secured by Property .
                                                                          Condominium or cooperative

                                                                          Manufactured or mobile home
                                                                                                                            Current value of the          Current value of the
       Lincoln                          NE         68508-3132             Land                                             entire property?              portion you own?
       City                             State           ZIP Code       Investment property                                         $77,200.00                     $77,200.00
                                                                          Timeshare
                                                                                                                            Describe the nature of your ownership interest
                                                                          Other                                            (such as fee simple, tenancy by the entireties, or
                                                                    Who has an interest in the property? Check one          a life estate), if known.

                                                                       Debtor 1 only
       Lancaster                                                          Debtor 2 only
       County                                                             Debtor 1 and Debtor 2 only
                                                                                                                                Check if this is community property
                                                                          At least one of the debtors and another
                                                                                                                               (see instructions)
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:

                                                                    Rental Property


       If you own or have more than one, list here:
 1.3                                                                What is the property? Check all that apply

                                                                          Single-family home                               Do not deduct secured claims or exemptions. Put
       2024 Worthington Ave                                                                                                 the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                          Duplex or multi-unit building
                                                                                                                            Creditors Who Have Claims Secured by Property .
                                                                          Condominium or cooperative

                                                                          Manufactured or mobile home
                                                                                                                            Current value of the          Current value of the
       Lincoln                          NE         68502-2748             Land                                             entire property?              portion you own?
       City                             State           ZIP Code       Investment property                                         $83,100.00                     $83,100.00
                                                                          Timeshare
                                                                                                                            Describe the nature of your ownership interest
                                                                          Other                                            (such as fee simple, tenancy by the entireties, or
                                                                    Who has an interest in the property? Check one          a life estate), if known.

                                                                       Debtor 1 only
       Lancaster                                                          Debtor 2 only
       County                                                             Debtor 1 and Debtor 2 only
                                                                                                                                Check if this is community property
                                                                          At least one of the debtors and another
                                                                                                                               (see instructions)
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:

                                                                    Rental Property
                                                                    Estimated cost to sell: $4,800.00
                                                                    Estate would net a loss if sold




Official Form 106A/B                                                   Schedule A/B: Property                                                                              page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case 19-41733-SKH                             Doc 8   Filed 10/25/19 Entered 10/25/19 12:08:33                                           Desc Main
                                                                    Document     Page 3 of 12
 Debtor 1        Monismith, Kevin E.                                                                                 Case number (if known)          4:19-bk-41733
       If you own or have more than one, list here:
 1.4                                                                What is the property? Check all that apply

                                                                          Single-family home                               Do not deduct secured claims or exemptions. Put
       917 S 10th St                                                                                                        the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                          Duplex or multi-unit building
                                                                                                                            Creditors Who Have Claims Secured by Property .
                                                                          Condominium or cooperative

                                                                          Manufactured or mobile home
                                                                                                                            Current value of the          Current value of the
       Lincoln                          NE         68508-3503             Land                                             entire property?              portion you own?
       City                             State           ZIP Code       Investment property                                         $54,600.00                     $54,600.00
                                                                          Timeshare
                                                                                                                            Describe the nature of your ownership interest
                                                                          Other                                            (such as fee simple, tenancy by the entireties, or
                                                                    Who has an interest in the property? Check one          a life estate), if known.

                                                                       Debtor 1 only
       Lancaster                                                          Debtor 2 only
       County                                                             Debtor 1 and Debtor 2 only
                                                                                                                                Check if this is community property
                                                                          At least one of the debtors and another
                                                                                                                               (see instructions)
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:

                                                                    Rental Property


       If you own or have more than one, list here:
 1.5                                                                What is the property? Check all that apply

                                                                          Single-family home                               Do not deduct secured claims or exemptions. Put
       834 S 12th St                                                                                                        the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                          Duplex or multi-unit building
                                                                                                                            Creditors Who Have Claims Secured by Property .
                                                                          Condominium or cooperative

                                                                          Manufactured or mobile home
                                                                                                                            Current value of the          Current value of the
       Lincoln                          NE         68508-3264             Land                                             entire property?              portion you own?
       City                             State           ZIP Code       Investment property                                         $79,500.00                     $79,500.00
                                                                          Timeshare
                                                                                                                            Describe the nature of your ownership interest
                                                                          Other                                            (such as fee simple, tenancy by the entireties, or
                                                                    Who has an interest in the property? Check one          a life estate), if known.

                                                                       Debtor 1 only
       Lancaster                                                          Debtor 2 only
       County                                                             Debtor 1 and Debtor 2 only
                                                                                                                                Check if this is community property
                                                                          At least one of the debtors and another
                                                                                                                               (see instructions)
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:

                                                                    Rental Property




Official Form 106A/B                                                   Schedule A/B: Property                                                                              page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-41733-SKH                             Doc 8       Filed 10/25/19 Entered 10/25/19 12:08:33                                             Desc Main
                                                                         Document     Page 4 of 12
 Debtor 1          Monismith, Kevin E.                                                                                      Case number (if known)          4:19-bk-41733
        If you own or have more than one, list here:
 1.6                                                                     What is the property? Check all that apply

                                                                                 Single-family home                               Do not deduct secured claims or exemptions. Put
        941 F St                                                                                                                   the amount of any secured claims on Schedule D:
        Street address, if available, or other description
                                                                                 Duplex or multi-unit building
                                                                                                                                   Creditors Who Have Claims Secured by Property .
                                                                                 Condominium or cooperative

                                                                                 Manufactured or mobile home
                                                                                                                                   Current value of the          Current value of the
        Lincoln                          NE         68508-3132                   Land                                             entire property?              portion you own?
        City                             State           ZIP Code            Investment property                                          $79,700.00                     $79,700.00
                                                                                 Timeshare
                                                                                                                                   Describe the nature of your ownership interest
                                                                                 Other                                            (such as fee simple, tenancy by the entireties, or
                                                                         Who has an interest in the property? Check one            a life estate), if known.

                                                                             Debtor 1 only
        Lancaster                                                                Debtor 2 only
        County                                                                   Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                 At least one of the debtors and another
                                                                                                                                      (see instructions)
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:

                                                                         Rental Property


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                                $577,400.00


 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1     Make:         Volkswagen Jetta                            Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                   the amount of any secured claims on Schedule D:
          Model:                                                    Debtor 1 only                                                 Creditors Who Have Claims Secured by Property .
          Year:         2011                                         Debtor 2 only                                                Current value of the          Current value of the
          Approximate mileage:                      152000           Debtor 1 and Debtor 2 only                                   entire property?              portion you own?
          Other information:                                         At least one of the debtors and another

                                                                     Check if this is community property                                    $4,007.00                     $4,007.00
                                                                       (see instructions)



  3.2     Make:         Ford Ranger                                 Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                   the amount of any secured claims on Schedule D:
          Model:                                                    Debtor 1 only                                                 Creditors Who Have Claims Secured by Property .
          Year:         2003                                         Debtor 2 only                                                Current value of the          Current value of the
          Approximate mileage:                        90000          Debtor 1 and Debtor 2 only                                   entire property?              portion you own?
          Other information:                                         At least one of the debtors and another
         Jointly Owned with Kmoni
         Enterprises                                                 Check if this is community property                                    $3,853.00                     $3,853.00
                                                                       (see instructions)
         Sole member, so fully
         scheduled/exempted here




Official Form 106A/B                                                         Schedule A/B: Property                                                                               page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-41733-SKH                        Doc 8       Filed 10/25/19 Entered 10/25/19 12:08:33                                     Desc Main
                                                                 Document     Page 5 of 12
 Debtor 1         Monismith, Kevin E.                                                                          Case number (if known)     4:19-bk-41733

  3.3    Make:      Toyota Tacoma                           Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                             Debtor 1 only                                             Creditors Who Have Claims Secured by Property .
         Year:      2008                                     Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:               153000           Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                                $7,944.00                 $7,944.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                $15,804.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                   Household Goods & Furnishings                                                                                            $2,500.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
    Yes.     Describe.....
                                   TV & Electronics                                                                                                            $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.    Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.    Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.     Describe.....
                                   Clothing                                                                                                                    $500.00

Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-41733-SKH                                     Doc 8             Filed 10/25/19 Entered 10/25/19 12:08:33                          Desc Main
                                                                                     Document     Page 6 of 12
 Debtor 1          Monismith, Kevin E.                                                                                      Case number (if known)   4:19-bk-41733

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....

13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                               $3,500.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                            Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:


                                              17.1.                                              Checking Account with: Wells Fargo Bank                               $-32.52

                                                                                                 Savings Account with: Liberty First Credit
                                              17.2.                                              Union                                                                   $5.00

                                                                                                 Checking Account with: Liberty First Credit
                                              17.3.                                              Union                                                               $1,456.10



                                              17.4.                                              Savings Account with: Wells Fargo                                       $0.00

                                                                                                 Checking Account with: Liberty First CU
                                              17.5.                                              Groutsmith                                                          $2,533.83

                                                                                                 Savings Account with: Liberty First CU
                                              17.6.                                              Groutsmith                                                              $0.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                             Institution or issuer name:




Official Form 106A/B                                                                     Schedule A/B: Property                                                           page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-41733-SKH                         Doc 8        Filed 10/25/19 Entered 10/25/19 12:08:33                               Desc Main
                                                                   Document     Page 7 of 12
 Debtor 1        Monismith, Kevin E.                                                                          Case number (if known)    4:19-bk-41733
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
    Yes.      Give specific information about them...................
                                     Name of entity:                                                            % of ownership:
                                           Kmoni Enterprises, LLC
                                           Rental Management company only
                                           mowers and snowblowers                                                  100.00         %                     $1,000.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
    Yes. List each account separately.
                                        Type of account:                   Institution name:
                                                                           401K with: Woodbury Financial                                           $103,819.00


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
   Yes.............      Issuer name and description.
                                   Retirement Annuity from USA
                                   Medically Retired-annuity from National Guard
                                   No lump sum/early distribution possible
                                   Not transferable
                                   Only a right to payment each month                                                                                      $0.00


24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
    Yes.      Give specific information about them...




Official Form 106A/B                                                  Schedule A/B: Property                                                                page 7
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-41733-SKH                            Doc 8          Filed 10/25/19 Entered 10/25/19 12:08:33                                             Desc Main
                                                                        Document     Page 8 of 12
 Debtor 1        Monismith, Kevin E.                                                                                        Case number (if known)         4:19-bk-41733

                                                The Groutsmith: Franchise
                                                50% interest in 2003 Ford Ranger-scheduled as Debtor's asset in
                                                full
                                                Tools and Materials used in business: $5,000.00
                                                WF Bank Account: $1,113.22
                                                Royalty Fee: $1,000/month
                                                Most jobs are paid day completed
                                                A/R: $900.00                                                                                                               $5,900.00


 Money or property owed to you?                                                                                                                               Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                                  Surrender or refund
                                                                                                                                                               value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.     Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................            $114,681.41

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.




Official Form 106A/B                                                        Schedule A/B: Property                                                                              page 8
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-41733-SKH                                Doc 8            Filed 10/25/19 Entered 10/25/19 12:08:33                                              Desc Main
                                                                               Document     Page 9 of 12
 Debtor 1         Monismith, Kevin E.                                                                                                   Case number (if known)   4:19-bk-41733
37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.      Go to line 47.



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $577,400.00
 56. Part 2: Total vehicles, line 5                                                                          $15,804.00
 57. Part 3: Total personal and household items, line 15                                                      $3,500.00
 58. Part 4: Total financial assets, line 36                                                                $114,681.41
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $133,985.41               Copy personal property total          $133,985.41

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $711,385.41




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com
               Case 19-41733-SKH                     Doc 8         Filed 10/25/19 Entered 10/25/19 12:08:33                                  Desc Main
                                                                  Document      Page 10 of 12
              Fill in this information to identify your case:

 Debtor 1                 Kevin E. Monismith
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF NEBRASKA, LINCOLN DIVISION

 Case number           4:19-bk-41733
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                      4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

                                                                                                                                  Neb. Rev. Stat. §§ 40-101 -
      5810 Billings Ct
                                                                   $203,300.00                                   $60,000.00
                                                                                                                                  40-118
      Lincoln NE, 68516-5682                                                                 100% of fair market value, up to
      County : Lancaster                                                                      any applicable statutory limit
      Line from Schedule A/B: 1.1

      Volkswagen Jetta                                                                                                            Neb. Rev. Stat. § 25-1552
      2011
                                                                      $4,007.00                                    $2,336.36
      152000                                                                                 100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                             any applicable statutory limit

      Ford Ranger                                                                                                                 Neb. Rev. Stat. §
      2003
                                                                      $3,853.00                                    $3,853.00
                                                                                                                                  25-1556(1)(e)
      90000                                                                                  100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                             any applicable statutory limit

      Household Goods & Furnishings                                                                                               Neb. Rev. Stat. §
      Line from Schedule A/B: 6.1
                                                                      $2,500.00                                    $2,500.00
                                                                                                                                  25-1556(1)(c)
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      TV & Electronics                                                                                                            Neb. Rev. Stat. §
      Line from Schedule A/B: 7.1
                                                                          $500.00                                    $500.00
                                                                                                                                  25-1556(1)(c)
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit



Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                             page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case 19-41733-SKH                         Doc 8       Filed 10/25/19 Entered 10/25/19 12:08:33                              Desc Main
                                                                Document      Page 11 of 12
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Clothing                                                                                                               Neb. Rev. Stat. §
     Line from Schedule A/B: 11.1
                                                                      $500.00                                  $500.00
                                                                                                                            25-1556(1)(b)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Savings Account with: Liberty First                                                                                    Neb. Rev. Stat. § 25-1552
     Credit Union
                                                                         $5.00                                    $5.00
     Line from Schedule A/B: 17.2                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Checking Account with: Liberty First                                                                                   Neb. Rev. Stat. § 25-1552
     Credit Union
                                                                   $1,456.10                                   $758.64
     Line from Schedule A/B: 17.3                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Kmoni Enterprises, LLC                                                                                                 Neb. Rev. Stat. § 25-1552
     Rental Management company only
                                                                   $1,000.00                                 $1,000.00
     mowers and snowblowers                                                            100% of fair market value, up to
     Line from Schedule A/B: 19.1                                                       any applicable statutory limit

     401K with: Woodbury Financial                                                                                          Neb. Rev. Stat. § 25-1563.01
     Line from Schedule A/B: 21.1
                                                                $103,819.00                              $103,819.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     The Groutsmith: Franchise                                                                                              Neb. Rev. Stat. §
     50% interest in 2003 Ford
                                                                   $5,900.00                                 $5,000.00
                                                                                                                            25-1556(1)(d)
     Ranger-scheduled as Debtor's asset                                                100% of fair market value, up to
     in full                                                                            any applicable statutory limit
     Tools and Materials used in
     business: $5,000.00
     WF Bank Account: $1,113.22
     Royalty Fee: $1,000/month
     Most jobs are paid day completed
     A/R: $900.00
     Line from Schedule A/B: 27.1

     The Groutsmith: Franchise                                                                                              Neb. Rev. Stat. § 25-1552
     50% interest in 2003 Ford
                                                                   $5,900.00                                   $900.00
     Ranger-scheduled as Debtor's asset                                                100% of fair market value, up to
     in full                                                                            any applicable statutory limit
     Tools and Materials used in
     business: $5,000.00
     WF Bank Account: $1,113.22
     Royalty Fee: $1,000/month
     Most jobs are paid day completed
     A/R: $900.00
     Line from Schedule A/B: 27.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
             Case 19-41733-SKH                Doc 8       Filed 10/25/19 Entered 10/25/19 12:08:33                            Desc Main
                                                         Document      Page 12 of 12


      Fill in this information to identify your case:

Debtor 1                    Kevin E. Monismith
                            First Name             Middle Name             Last Name

Debtor 2
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:      DISTRICT OF NEBRASKA, LINCOLN DIVISION

Case number              4:19-bk-41733
(if known)
                                                                                                                           Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Kevin E. Monismith                                            X
             Kevin E. Monismith                                                Signature of Debtor 2
             Signature of Debtor 1

             Date       October 25, 2019                                       Date
